       Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 1 of 19


Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


INTERLINK PRODUCTS
INTERNATIONAL, INC.,
                                                     Civ. No. 20-7654 (ES) (MAH)
                               Plaintiff,
                                                    (consolidated with 20-10566)
                       v.
                                                                OPINION
WADE CROWFOOT, et al,

                               Defendants.


MCNULTY, DISTRICT JUDGE

        Before the Court is the motion of Xavier Becerra, Drew Bohan, and
Melissa Rae King (collectively, “Defendants”) to dismiss the complaint. (Interlink
II, 20cv10566, DE 12). 1 Also pending before the Court is the motion of plaintiff


1   Citations to the record will be abbreviated as follows:
        Interlink II = Interlink Products International, Inc. v. Becerra, No. 20-10566
        (D.N.J.), commenced on August 14, 2020
        Compl. or Complaint = Interlink’s complaint filed in Interlink II, DE 1
        Compl. Ex. A = A letter from Lea Haro, a supervisor at the Office of Compliance
        Assistance and Enforcement of the California Energy Commission, to Eli
        Zhadanov, the president of Interlink, dated February 26, 2020, Interlink II, DE
        1-1
        Compl. Ex. B = An email from Jared Babula, a representative from the
        California Energy Commission, to Jason Lattimore, an attorney representing
        Interlink, dated June 4, 2020, Interlink II, DE 1-2
        Compl. Ex. C = An email from Amazon to Interlink, dated July 22, 2020,
        Interlink II, DE 1-3
        Compl. Ex. D = An email from the Home Depot to Interlink, dated July 24,
        2020, Interlink II, DE 1-4
        PI = Interlink’s motion for preliminary injunction, Interlink II, DE 4
        PI Mov. Br. = Interlink’s moving brief in support of its motion for preliminary
        injunction, Interlink II, DE 4-1
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 2 of 19


Interlink Products International, Inc. for a preliminary injunction. (Interlink II,
DE 4). For reasons set forth below, the Court will transfer venue of this case to
the Eastern District of California.
I.    Background
      Interlink is a New Jersey corporation that develops, manufactures, and
markets shower and bath products. An unspecified percentage of its sales are
conducted through online platforms, such as Amazon.com and
HomeDepot.com. (Compl. ¶¶ 9 & 17–18). When purchases are made, products
are shipped either by common carriers from Interlink’s warehouse in New
Jersey, from Amazon’s warehouses located in various states, or perhaps from
Home Depot, although that is less clear. (Id. ¶¶ 17–18). None of the products at
issue in this case ship from within California. (Id. ¶ 17).
      On February 26, 2020, Interlink received a letter from the California
Energy Commission (“CEC”), notifying Interlink that its Hydroluxe brand
shower head model 1433 and AquaDance brand shower head model 4328 ORB
(“Shower Heads”) were noncompliant with California’s appliance efficiency
regulations, and that it was illegal to sell them or offer them for sale in
California. (Id. ¶ 28; Compl. Ex. A). According to that letter, someone acting on
behalf of the CEC ordered the Shower Heads from Amazon.com. (Compl. ¶ 29).
After testing the Shower Heads, the CEC determined that they failed to meet
California’s flow rate, labeling, and product registration requirements. The
letter added that products manufactured and marketed by Interlink failed to
comply with California’s labeling and compliance certification requirements.
(Id. ¶¶ 29–30).


      PI Opp. Br. = Defendants’ brief in opposition to Interlink’s motion for
      preliminary injunction, Interlink II, DE 18
      MTD = Defendants’ motion to dismiss, Interlink II, DE 12
      MTD Mov. Br. = Defendants’ moving brief in support of their motion to dismiss,
      Interlink II, DE 12-2
      MTD Opp. Br. = Interlink’s brief in opposition to Defendants’ motion to dismiss,
      Interlink II, DE 14

                                           2
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 3 of 19


       Interlink argued to the CEC that it “does not sell or offer for sale the
[S]hower [H]eads at issue in the State of California” and that all of its sales of
the Shower Heads occurred outside of California. 2 (See id. ¶¶ 33, 44–45;
Compl. Ex. B). After failed attempts to resolve its disagreement with the CEC,
Interlink initiated its first action on June 23, 2020, alleging that the CEC
officials 3 engaged in extraterritorial enforcement actions and violated Interlink’s
rights protected under the Due Process Clause and the Dormant Commerce
Clause. (DE 1 ¶ 8). While this action was pending, Interlink received an
emailed notice from Amazon.com on July 22, 2020, stating that Interlink’s
products may not be compliant with California energy efficiency regulations.
(Compl. ¶ 53; Compl. Ex. C). On July 24, 2020, Interlink received an email
from Home Depot, stating that Home Depot was contacted by the CEC
regarding the Interlink products’ alleged violation of California’s appliance
efficiency regulations. (Compl. ¶ 54; Compl. Ex. D). Soon thereafter, Interlink’s
Shower Heads were blocked on Amazon.com from sale to customers with
shipping addresses in California. Home Depot allegedly took the more drastic
step of deactivating Interlink’s account, effectively removing Interlink’s
products from HomeDepot.com, irrespective of the customer’s location. (Compl.
¶¶ 16 & 53–54).
       On August 14, 2020, Interlink commenced the above-captioned second
action, which I have deemed Interlink II, further challenging the CEC’s
enforcement actions. That second complaint asserts essentially the same


2        This factual contention imports a legal conclusion. Interlink is not saying that
all of its customers are in New Jersey or that none of them are in California; if that
were true, little if anything would be at stake in this lawsuit. What Interlink is saying
is that, no matter where the customer is located, the site of any “sale” must be New
Jersey, because the products originate from its New Jersey warehouse. (See Compl.
¶ 43 (stating that “[t]hus, where goods purchased through the internet are shipped
from New Jersey to customers in other states, the sales are deemed to have taken
place in New Jersey, where title passes.”)).
3     The original defendants in the first action were Wade Crowfoot, Drew Bohan,
Melissa Rae King, and Lea Haro. (DE 1 ¶¶ 2–5). As discussed below, Interlink’s
claims against Crowfoot and Haro were dismissed without prejudice. (DE 13 ¶ 3).

                                            3
      Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 4 of 19


claims under the Dormant Commerce Clause and the Due Process Clause, and
adds that Defendants’ “enforcement actions against Interlink for its prior
conduct [are] void for vagueness.” (See id. ¶¶ 61–76). On August 19, 2020,
Interlink filed a “motion for a temporary restraining order and/or preliminary
injunction,” seeking to enjoin Defendants’ enforcement actions and to compel
Defendants to rescind the cease and desist letters sent to the online platforms.
(PI at 2). On August 28, 2020, Defendants filed a motion to dismiss Interlink’s
second complaint. (MTD). On September 8, 2020, the Court approved the
parties’ stipulation consolidating the two actions. (DE 13 ¶ 1). As is customary
in this district, the consolidated case continues under the earlier docket
number; the operative complaint, however, is the verified complaint filed in
Interlink II.
       In their motion to dismiss, Defendants argue that the Complaint should
be dismissed because (1) the Court lacks personal jurisdiction over Defendants,
(2) Interlink’s claims against California Attorney General Becerra are barred by
the Eleventh Amendment, (3) Interlink’s claims against Defendants in their
official capacities for monetary damages are also barred by the Eleventh
Amendment, and (4) venue should not lie in the District of New Jersey. Having
considered the parties’ argument presented in their submissions and at oral
argument, the Court will transfer the case to the Eastern District of California.
II.    Analysis
       While “[t]he question of personal jurisdiction, which goes to the court’s
power to exercise control over the parties, is typically decided in advance of
venue . . . a court may reverse the normal order of considering personal
jurisdiction and venue.” Leroy v. Great W. United Corp., 443 U.S. 173, 180
(1979). I will here address the venue issue first. Because Defendants have
demonstrated that a transfer of venue is appropriate under 28 U.S.C. §
1404(a), I will not reach the other issues raised in Defendants’ motion to
dismiss, 4 or Interlink’s motion for preliminary injunction.

4      The transfer to California should eliminate the personal jurisdiction issue.

                                            4
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 5 of 19


      Regarding venue, I pause to note that my analysis has been hampered by
a lack of clarity about whether and how the Shower Heads are shipped and
sold (or offered to be shipped and sold) to customers in California. Interlink
does not regard this fact as important; as a matter of California law, it says,
title passes when Interlink ships goods from its New Jersey warehouse to
customers, and the customer’s location therefore does not matter. As a result,
Interlink’s argument has a certain “I shot an arrow in the air” quality.
      It is not clear who is shipping the goods, from where, and to whom.
Interlink alleges only that it does not ship goods from California, and that when
goods are ordered directly from Interlink online, Interlink ships the order from
its New Jersey warehouse. 5 The extent to which this is happening with respect
to California customers is unstated. Nor does Interlink connect that proposition
to its major complaint, which is that California is interfering with orders placed
at and presumably shipped from Amazon and HomeDepot, which are not
alleged to be in New Jersey.
      The only sales specifically identified are two purchases by the CEC itself,
which purchased Shower Heads for testing purposes. CEC did not purchase
them directly from Interlink, but through Amazon.com.
      A.      Venue Under § 1391(b)
      Defendants argue that the case should be dismissed under Federal Rule
of Civil Procedure 12(b)(3) because venue is improper in New Jersey pursuant

5      The following quotations are typical. “Thus, where goods purchased through the
internet are shipped from New Jersey to customers in other states, the sales are
deemed to have taken place in New Jersey, where title passes.” (Compl. ¶ 43.)
“Products purchased from Interlink online are shipped by common carrier from
Interlink’s warehouse located in Linden, New Jersey. Some of Interlink’s products also
ship from Amazon.com warehouses located in various states. None of the showerheads
at issue in this case ship from within California.” (Compl.¶¶ 21–23). In Interlink’s
opposition brief to the MTD, it states that “Defendants knew well, and were on clear
notice from Interlink’s communications and the pending litigation, that Interlink’s
products on HomeDepot.com were stored in and shipped from Interlink’s warehouse in
New Jersey . . . .” (MTD Opp. Br. at 17–18). Again, it appears plausible that all of
Interlink’s products begin their journeys at Interlink, which manufactures them. What
is not clear, however, is the extent to which orders, and particularly orders by
California customers, are being filled and shipped from inside or outside New Jersey.

                                          5
       Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 6 of 19


to 28 U.S.C. § 1391(b)(2); alternatively, they argue that the case should be
transferred to the Eastern District of California pursuant to either 28 U.S.C.
§ 1404(a) or § 1406(a). (MTD Mov. Br. at 21–24).
        I first consider whether venue is proper in New Jersey, because if it is
not, the issue is settled. Because the defendant has the burden, and because
certain facts are unclear on this record, I will not transfer or dismiss on the
basis of improper venue.
        As for the propriety of venue, the relevant part of 28 U.S.C. § 1391(b)
provides that a civil action may be brought in

           (1) a judicial district in which any defendant resides, if all defendants
               are residents of the State in which the district is located;
           (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or
           (3) if there is no district in which an action may otherwise be brought
               as provided in this section, any judicial district in which any
               defendant is subject to the court’s personal jurisdiction with
               respect to such action.
        As for § 1391(b)(1), Interlink does not argue, nor could it, that venue is
proper in New Jersey. It is undisputed that Defendants in their official
capacities reside in the Eastern District of California, not the District of New
Jersey. (See MTD Mov. Br. at 24).
        Venue under § 1391(b)(2) is the source of the parties’ disagreement.
Defendants argue that “[a]ll of the conduct of the California officials occurred in
California, in an effort to enforce California law, and keep [Interlink’s] illegal
products out of California.” (Id. at 21). Interlink, on the other hand, argues that
it “does not allege Defendants interfered with or have taken any
unconstitutional action to regulate any of Interlink[’s] sales occurring in
California.” (MTD Opp. Br. at 24). Instead, Interlink argues that its claims “only
concern[ ] sales outside of California, including in New Jersey”; thus “[t]he bulk
of events giving rise to Interlink’s claims occurred in New Jersey.” (Id. at 24–
25).


                                          6
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 7 of 19


      The question under § 1391(b)(2) is whether a “substantial part of the
events or omissions giving rise to the claim” occurred in New Jersey. To
determine “whether events or omissions giving rise to the claims are
substantial, it is necessary to look at the nature of the dispute.” Cottman
Transmission Sys., Inc. v. Martino, 36 F.3d 291, 295 (3d Cir. 1994). And indeed
the parties’ disagreement regarding venue overlaps substantially with the
underlying legal issues in this case. Legally, the dispute is over whether
Interlink’s Shower Heads are products “sold or offered for sale in California” by
virtue of being ordered online from Interlink, which is located in New Jersey
(See, e.g., PI Mov. Br. at 8; PI Opp. Br. at 15–19). As Interlink sees it, its sales,
regardless of whether they are sales to California customers, are consummated
outside of California.
      Factually, the nature of the dispute is somewhat unclear. I accept
allegations in the Complaint as true, Jordan v. Fox, Rothschild, O’Brien &
Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994), but find them to be sparse and
incomplete. The burden of proof on venue under § 1392(b), however, falls upon
the defendant who challenges it. See Myers v. Am. Dental Ass'n, 695 F.2d 716,
724 (3d Cir.1982); Simon v. Ward, 80 F. Supp. 2d 464, 466–68 (E.D. Pa. 2000)
(reviewing the substantial dispute among treatises and courts on the burden of
proof in venue contests, and acknowledging Myers as the law of this circuit).
      First, the only sales concretely alleged are the small test purchases by
the CEC. CEC, however, ordered the Shower Heads not from Interlink but from
Amazon.com. It is not alleged that Amazon shipped those Shower Heads from
New Jersey. Interlink alleges generally that to the (unspecified) extent it ships
from its New Jersey warehouse, the sale occurs in New Jersey as a matter of
California law—a venue-creating event. Interlink does not, however, forthrightly
allege that it does ship, will ship, or has shipped directly from New Jersey to
customers in California. That factual gap is significant to a court attempting to
determine whether a “substantial part of the events or omissions giving rise to




                                          7
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 8 of 19


the claim” occurred in New Jersey. 6
      Second, and relatedly, it appears that when a customer orders Shower
Heads on Amazon.com, Amazon ships from its own warehouse. There is no
allegation that the particular Amazon warehouse or warehouses involved here
are in New Jersey. Assume, then, that Amazon maintains some inventory of
Shower Heads (with or without taking title), takes orders, and ships the goods.
To be sure, all of the goods ultimately originate from Interlink, the
manufacturer. But Interlink’s theory is that when an order is filled and goods
are shipped to a customer, a sale occurs at that time and place. As to Amazon
sales, that time and place would be the time of shipment from Amazon’s
warehouse. So the allegation that Interlink has a New Jersey warehouse and
that some percentage of shipments emanate from there is insufficient to
establish that Interlink’s point is pertinent to its claims against the California
authorities.
      Third, setting those factual uncertainties aside, I consider Interlink’s
legal argument that sales must be deemed to occur at its New Jersey facility.
Relying on the California Uniform Commercial Code (“UCC”), publications from
the California Department of Tax and Fee Administration, and California
courts’ interpretation of the relevant state laws, Interlink argues that “sales”
occur “at the time and place of shipment.” (PI Mov. Br. at 8; see also id. at 15–
21 & 28–30). Thus, Interlink argues, whenever it shipped its products from its
warehouse in New Jersey to a California address (assuming that occurred),
those “sales” occurred in New Jersey for purposes of venue. That is the same
theory on which Interlink bases its claims on the merits: i.e., that CEC’s
enforcement actions against such New Jersey “sales” were impermissibly
extraterritorial and hence unconstitutional under the Dormant Commerce

6      The dispute, realistically speaking, must implicate sales to California
customers. The complaint and exhibits reveal that CEC seeks to regulate sales of
noncompliant appliances to California customers; CEC does not, and does not seek to,
bar sales to customers in other states. To the extent that Home Depot, for example,
allegedly overstepped by barring all sales of Interlink products, the dispute would
seem to be with Home Depot, which is not alleged to be headquartered in New Jersey.

                                         8
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 9 of 19


Clause and Due Process Clause. (See id. at 21–22 & 25–26).
      In response, Defendants argue that “even if the transfer of title” of the
Shower Heads occurred in New Jersey, it may exercise its authority because “at
least a portion of the sale occurred in California” when the Shower Heads were
ordered and acquired by a customer in California. (PI Opp. Br. at 15). That
contention is more relevant to a discretionary transfer of venue, see infra; for
venue to be permissible in New Jersey, it is necessary only that a substantial
part, not all, of the events in suit occurred here. Defendants further argue,
however, that Interlink’s view of the law is wrong. Whether a product is “sold or
offered for sale in California” is not, as Interlink would have it, governed by
California’s Revenue and Tax Code or its UCC. (Id. at 14, 15 n.5 & 35–36). In
their view, an internet sale to a California resident would fall within the
definition of a “sale or offer to sell” under the Warren-Alquist Act, and in
particular Article 4 of § 1601 of the California Code of Regulations, 20 C.C.R.
§ 1601. They are not, they say, attempting to regulate Interlink’s conduct in
New Jersey; Interlink may manufacture whatever shower heads it wishes. CEC
is only ruling that the goods may not be sold to customers in California
because they do not comply with California law.
      Under § 1392(b)(2), when a plaintiff challenges the constitutionality of a
state law or policy, it is relevant to the venue analysis whether the plaintiff
mounts a facial challenge or an as-applied challenge.
      As to a facial challenge to a state statute, “[c]ourts are split as to whether
venue is appropriate in the district of the state capital . . . .” Hat v. Landry, No.
19-0322, 2020 WL 4370129, at *15 (M.D. La. July 30, 2020) (collecting cases). 7


7       Some, including district courts within the Third Circuit, apply the principle that
“where plaintiffs challenge state-wide policies, and not merely the actions of state
officials in a single county, venue is proper pursuant to [§] 1391(b)(2) in the district
where those policies are developed.” Chester v. Beard, No. 07-4742, 2008 WL
2310946, at *8 (E.D. Pa. June 2, 2008); see also Hat, 2020 WL 4370129, at *16;
Stanton-Negley Drug Co. v. Pennsylvania Dep’t of Pub. Welfare, No. 07-1309, 2008 WL
1881894, at *5 (W.D. Pa. Apr. 24, 2008) (stating that the venue is proper in the district
where the policies are implemented and where the policymakers reside, even though
plaintiffs may feel the impact of those policies in another district); Perkins v. Snider,

                                            9
    Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 10 of 19


Interlink, however, does not bring a facial challenge to California’s appliance
efficiency laws in blanket fashion. (See MTD Opp. Br. at 24–25). Its challenge is
as-applied to itself. For an as-applied challenge to a state law, the split in
authority is less acute. Courts are more inclined to hold that venue is
permissible in the district where the plaintiff suffers harm. See, e.g., Adams
Outdoor Advert. Ltd. P’ship v. Pennsylvania Dep’t of Transportation, 307 F.
Supp. 3d 380, 396–97 (E.D. Pa 2018) (holding that when the plaintiff asserts
an “as applied” challenge, “a substantial portion of the events giving rise to” its
First Amendment claim occurred where the plaintiff’s “freedom of speech was
allegedly suppressed”); Kalman v. Cortes, 646 F. Supp. 2d 738, 742 (E.D. Pa.
2009).
      Interlink brings an as-applied challenge to regulation of sales which, on
Interlink’s view of the law, occurred in New Jersey. Interlink’s location in New
Jersey and shipment of products from New Jersey to California would have
more than a “tangential connection with the dispute in litigation.” See Cottman,
36 F.3d at 294. Assuming such shipments from New Jersey to California
occurred or will be occurring, the court could find that the impact is felt here.
As I say, I would require development of a more complete factual picture in
order to rule definitively that venue in New Jersey is permissible. I will state
frankly that the factual omissions here appear to be tactical, and could
plausibly be remedied by amendment or supplied by discovery.
      To say that venue is not permissible in New Jersey would, of course,
dispose of the issue. Because that cannot be said without further development
of the record, I do not dismiss or transfer the case on the basis of improper



No. 94-4785, 1994 WL 530045, at *2–3 (E.D. Pa Sept. 2, 1994) (collecting cases and
holding that venue is proper where the policymakers are located when the plaintiff is
objecting to state-wide policies and “not merely to the actions of state employees” in a
specific county). Other courts, however, take a broader approach and hold that venue
is proper for a facial challenge not only in the district where the state government sits,
but also “where the effects of the challenged regulations are felt.” Farmland Dairies v.
McGuire, 771 F. Supp. 80, 82 n.3 (S.D.N.Y. 1991); see also Emison v. Catalano, 951 F.
Supp. 714, 721–22 (E.D. Tenn. 1996).

                                            10
    Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 11 of 19


venue. I will therefore consider the alternative request to transfer venue on
discretionary grounds under 28 U.S.C. § 1404(a).
      B.      Transfer of Venue Under § 1404(a)
      Section 1404(a) permits a district court “[f]or the convenience of parties
and witnesses, in the interest of justice” to transfer an action to another
district “where it might have been brought.” Section 1404(a) exists to “prevent
the waste of time, energy, and money and to protect litigants, witnesses and
the public against unnecessary inconvenience and expense.” Kremer v. Lysich,
No. 18-03676, 2019 WL 3423434, at *3 (D.N.J. July 30, 2019) (citations and
internal quotation marks omitted); see also Teleprompter Corp. v. Polinsky, 447
F. Supp. 53, 55 (S.D.N.Y. 1977) (“Where . . . defendants have challenged a
court’s power over their persons and, at same time, have moved alternatively
for transfer, the interests of judicial economy are best served by initial address
of the transfer issue”) (citing United States v. Berkowitz, 328 F.2d 358 (3d Cir.)
(1964)). To that end, district courts are vested with “a large discretion” to
adjudicate motions for transfer according to an “individualized, case-by-case
consideration of convenience and fairness.” Solomon v. Cont’l Am. Life Ins. Co.,
472 F.2d 1043, 1045 (3d Cir. 1973); Stewart Org., Inc. v. Ricoh Corp., 487 U.S.
22, 29 (1988).
      In determining whether transfer is appropriate under § 1404(a), the two
threshold questions are whether (1) venue is proper in the transferee district,
and (2) the transferee district can exercise personal jurisdiction over all parties.
See Shutte v. Armco Steel Corp., 431 F.2d 22, 24 (3d Cir. 1970). As discussed
above, venue would be proper in the Eastern District of California pursuant to
§ 1391(b)(1) because that is where Defendants, sued in their official capacities,
reside. In addition, their challenged actions took place there. See 28 US.C. §
1391(b)(2). There appears to be no dispute that U.S. District Court for the
Eastern District of California can exercise personal jurisdiction over
Defendants.
      If venue and personal jurisdiction in the requested district are proper,


                                        11
    Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 12 of 19


then the Court must analyze a series of private and public factors to determine
whether “on balance the litigation would more conveniently proceed and the
interests of justice be better served by transfer to a different forum.” Jumara v.
State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995). There is “no definitive
formula or list of factors” to consider in evaluating the three enumerated
factors: convenience of parties, convenience of witnesses, and interests of
justice. Id. The Third Circuit has, however, recognized a set of private interest
factors and a set of public interest factors that have guided courts in most
cases.
         The private interest factors include (1) the plaintiff’s choice of forum; (2)
the defendant’s choice of forum; (3) where the claim arose; (4) convenience of
the witnesses; and (5) the location of books and records. See id.
         The first two private factors, plaintiff’s and defendant’s choice of forum,
are opposed: Interlink’s choice of forum is New Jersey, and Defendants’ is the
Eastern District of California. In such a case, weight is generally given to the
plaintiff's choice of forum, which is “a paramount consideration,” Shutte, 431
F.2d at 25, that “should not be lightly disturbed,” Jumara, 55 F.3d at 879.
Nevertheless, a plaintiff’s choice of venue is not necessarily decisive. See Nat’l
Prop. Inv’rs VIII v. Shell Oil Co., 917 F. Supp. 324, 327 (D.N.J. 1995). Courts
afford a plaintiff’s choice substantially less weight where, for example, the
central facts of the lawsuit did not occur there. See id.
         As for factor (3), the district where the claim arose, Interlink points to its
shipment of products from New Jersey. It is true that Interlink’s products, in
the ultimate sense, originate in New Jersey. Its manufacture of such products
in (and to some unspecified degree, shipment of products from) New Jersey is
an important, but-for requisite of this controversy. But it is not in itself the
source of Interlink’s legal grievance. The central, allegedly wrongful acts and
events giving rise to the claims were performed in California by California state
officials. As Defendants correctly point out, “[a]ll of the conduct of the
California officials occurred in California, in an effort to enforce California law,


                                            12
    Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 13 of 19


and keep [Interlink’s] illegal products out of California.” (MTD Mov. Br. at 21).
Accordingly, the Court finds that the generalized preference for plaintiff’s
choice of forum is substantially offset by the specifics of the claims in this case,
which is a challenge to official action. The significant government actions of
which the plaintiff complains occurred in defendant’s chosen forum of
California, not in New Jersey.
      The last two private interest factors are not significant. They would sway
the court only if there were witnesses who were unavailable in one of the
forums, or if documents could be produced in one district but not the other.
Jumara, 55 F.3d at 879. Neither side has raised such an argument. In fact, the
parties appeared to agree at oral argument that, given the ongoing COVID-19
pandemic, depositions or even trial would likely be commenced virtually, and
that neither party’s choice of forum would substantially inconvenience the
witnesses or interfere with discovery. These two factors, then, do not tip the
balance either way.
      Overall, I find that, although Interlink’s choice of forum would prevail if
considered alone, private interest factors 2 and 3 tip the balance slightly
toward transfer.
      The Court must next analyze the public interest factors, which include
(1) the enforceability of the judgment; (2) practical considerations that could
make the trial easy, expeditious, or inexpensive; (3) the relative administrative
difficulty arising from court congestion; (4) the local interest in deciding local
controversies at home; (5) the public policies of the forums; and (6) the
familiarity of the trial judge with the applicable state law. See id.
      The Court finds that the first public interest factor, enforceability of a
judgment, is neutral. “[W]hen both forums are federal district courts, this
factor has little relevance because it is unlikely that there would be any
significant difference in the difficulty of enforcing a judgment rendered by one
federal forum or the other.” 17 Moore’s Federal Practice – Civil § 111.13 (2020)
(citing Datasouth Comput. Corp. v. Three Dimensional Techs., Inc., 719 F. Supp.
446, 450 (W.D.N.C. 1989)). Assuming there is personal jurisdiction, see infra,
                                         13
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 14 of 19


this factor should be neutral.
       The second factor, namely, the public interest in conserving judicial
resources, favors transfer. Defendants’ motion to dismiss challenges this
Court’s personal jurisdiction over them. Interlink’s claim of “minimum
contacts” appears to be that its “sales” of Shower Heads, irrespective of the
customers’ location, must be deemed to have occurred in New Jersey. (See
supra). For the reasons stated above, the situation is not quite as simple as
that. Whether it creates the necessary contacts with these defendants, who are
officials of California state government, is a debatable question, and one which
might undermine any judgment this court could render. 8 At the very least, it
would require jurisdictional discovery to develop a record.
       Closely related is the Fifth Circuit’s persuasive articulation of federalism-
based constraints on the exercise of personal jurisdiction over another state’s
officials:
              Although Stroman has an interest in a convenient forum to
       pursue litigation, especially when it alleges harm from a
       constitutional violation, and Texas has an interest in providing a
       forum to redress the grievances of its citizens, subjecting the
       [Arizona] Commissioner to suit in the Southern District of Texas
       could lead to a multiplicity of inconsistent verdicts on a significant
       constitutional issue. If, as is likely, these courts reside in different
       federal circuits, only the Supreme Court could sort out the
       confusion. But if the cause of action is litigated in Arizona federal
       court, judicial efficiency and uniformity prevail. Important
       questions of federalism are present here, and thus, for this case,
       “the shared interest of the several states” is the most significant
       reasonableness consideration outlined by the Supreme Court.
       Federalism and state sovereignty are an essential part of the
       constraints that due process imposes upon personal jurisdiction.
       Those constraints do more than “protect [ ] the defendant against
       the burdens of litigating in a distant or inconvenient forum”; they
       also “ensure that the States through their courts, do not reach out


8      The situation is International Shoe in reverse: The out-of state corporation is
attempting to hale the state regulators into its preferred forum. See International Shoe
v. State of Washington, 326 U.S. 310 (1945).

                                           14
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 15 of 19


      beyond the limits imposed on them by their status as coequal
      sovereigns in a federal system.” . . . The effect of holding that a
      federal district court in the Southern District of Texas had personal
      jurisdiction over a nonresident state official would create an
      avenue for challenging the validity of one state’s laws in courts
      located in another state. This practice would greatly diminish the
      independence of the states.

Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 488 (5th Cir. 2008). In short,
the personal jurisdiction issue may turn out to be a knotty one, requiring
evidentiary hearings, factual findings, and rulings of law, and federalism
concerns would weigh against this court’s assertion of personal jurisdiction
over California officials in their official capacities.
      The Eastern District of California, by contrast, undoubtedly has personal
jurisdiction over Defendants. Transfer there obviates the need for the parties
and the Court to expend limited resources on jurisdictional preliminaries. 9 See,
e.g., Auto-Wares, LLC v. Wis. River Co-op Servs., No. 09-702, 2010 WL 2508356,
at *3 (W.D. Mich. June 17, 2010); Multistate Legal Studies, Inc. v. Marino, No.
96-5118, 1996 WL 786124, at *11 (C.D. Cal. Nov. 4, 1996) (collecting cases).
And it sidesteps the federalism pitfalls recognized in Stroman.
      The third public interest factor, court congestion, might arguably tip in
favor of transfer, but I treat it as neutral; both courts, it appears, have quite
enough to keep them busy. During the 12-month period ending June 30, 2020,
the Eastern District of California had about 844 “actions per judgeship,” while
that number for the District of New Jersey was 1131. 10 The District of New
Jersey, allocated seventeen judges, has six vacancies which qualify as judicial
emergencies; the Eastern District of California, allocated six judges, has two


9      As noted above, those jurisdictional preliminaries also have the potential to
deeply entangle the court in the merits merely in order to ascertain whether it can
hear the case.
10     Federal Court Management Statistics—Comparison Within Circuit, 12-month
period ending June 30, 2020,
https://www.uscourts.gov/sites/default/files/data tables/fcms na distcomparison06
30.2020.pdf.

                                           15
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 16 of 19


vacancies which qualify as judicial emergencies—about one third, give or take,
in both districts. 11 The reality is that both districts have congested dockets; in
such a situation, statistical data may not tip the balance either way. See
Eastman v. First Data Corp., No. 10-4860, 2011 WL 1327707, at *5 (D.N.J. Apr.
5, 2011). It is perhaps for that reason that it has been said that “relative
congestion of the respective courts’ dockets is not a factor of great importance
on a motion to transfer.” Id. (quoting Kisko v. Penn. Cent. Transp. Co., 408 F.
Supp. 984, 987 (M.D. Pa. 1976)) (internal quotation marks omitted). I treat this
third factor as neutral.
      The remaining public interest factors—the local interest in deciding local
controversies at home, the public policies of the forums, and the familiarity of
the trial judge with the applicable state law—all favor transfer.
      Interlink stresses that this is not a diversity case and does not involve
“complex issues of state law.” (MTD Opp. Br. at 29). Rather, says Interlink, its
claims are based on state officials’ overreach, in violation of the Constitution.
This Court and a California federal court, in Interlink’s view, should be equally
equipped to resolve such federal constitutional issues. (Id.).
      I agree, but only to an extent. Cases brought under the court’s diversity
jurisdiction are not the only ones that may involve local interests or complex
issues of state law. Cases brought under the federal-question jurisdiction, see
28 U.S.C. § 1331, may nevertheless hinge on state-law issues, and federal
courts considering transfer of venue have not ruled out this factor in non-
diversity cases, as plaintiff appears to suggest. See, e.g., Kalawa v. United
States, No. 19-16089, 2020 WL 3603205, at *6 (D.N.J. July 2, 2020) (collecting
cases and stating that, where “a federal court must apply the law of Maryland”
for claims asserted under the Federal Tort Claims Act, the case should be
transferred, particularly where “[f]ederal courts in Maryland are extremely
familiar with Maryland tort law and better able to apply it than courts in New


11    Judicial Emergencies, https://www.uscourts.gov/judges-judgeships/judicial-
vacancies/judicial-emergencies.

                                         16
    Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 17 of 19


Jersey.”); Trout Unlimited v. U.S. Dep't of Agric., 944 F. Supp. 13, 19 (D.D.C.
1996) (transferring the case to Colorado and stating that “[w]hile this case
deals directly with federal statutes and regulations, it may also, in part, involve
the interpretation of Colorado law”).
      In this case, Interlink’s claim, although constitutional, depends on its
assertion that California is attempting to regulate a New Jersey sale. That
contention depends in turn on the argument that that, under California law,
“sales” occur at the “time and place of shipment” of Interlink’s goods from New
Jersey. Specifically, Interlink’s claims seem to hinge initially on the
interpretation of the phrase “sold or offered for sale in California” in Article 4 of
§ 1601 of the California Code of Regulations, 20 C.C.R. § 1601. (See Compl.
¶¶ 34–43; PI Mov. Br. at 6–9; 13–22; 28–30). According to Interlink, they also
implicate the California UCC (Compl. ¶¶ 38–43; PI Mov. Br. at 8–9, 17–18 &
28); California tax law (Compl. ¶ 38; PI Mov. Br. at 8–9, 17 & 28); and
California courts’ interpretation of the relevant statutes and regulations (PI
Mov. Br. at 8–9, 15–16, 18–19 & 29). Accordingly, I find that this case is one
that involves “complex issues of [California] state law,” a factor which favors
transfer. See Kalawa, 2020 WL 3603205, at *6; Castaldo v. Nissan Motor Corp.
in USA, No. 94-3811, 1994 WL 702908, at *2 (E.D. Pa. Dec. 13, 1994); Myer v.
Miriam Collins-Palm Beach Labs. Co., No. 85-3457, 1986 WL 3584, at *4 (E.D.
Pa. Mar. 17, 1986). Those state-law issues, by the way, could turn out to be
threshold issues by which the constitutional question is avoided entirely. If the
definition of “sold or offered for sale” in the California efficiency regulations
does not cover an internet sale from New Jersey, the case might be disposed of
entirely on California state-law grounds.
      More generally, rulings in this action have the potential to affect a state
regulatory scheme, namely, California’s appliance efficiency standards, which
are part and parcel of the state’s Warren-Alquist Act. (Compl. ¶¶ 22–27; PI
Mov. Br. at 6–7). It is not merely, as suggested, that this Court lacks expertise
on that issue; federal judges are perforce generalists, and are frequently called


                                         17
     Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 18 of 19


on to master new areas of law. The problem is that Interlink seeks a ruling that
would potentially impair the ability of California to regulate the efficiency of in-
state appliances that arrived from elsewhere. That impairment, given the
prevalence of internet buying in the modern economy, could be a substantial
one. In drought-plagued California, the public interest in water conservation is
a substantial one. See generally U.S. Geological Survey, California Water
Science Center, California Drought, https://ca.water.usgs.gov/california-
drought/. A court on the other side of the country may rightly be skeptical
about whether it is the best arbiter of such questions.
      There is also the question of uniformity. In the e-commerce era, many
consumers may order appliances that ship from other states, where the laws
are different. The consumer’s home state, however, might see the need to
promulgate its own efficiency standards, particularly in light of local
conditions, such as a chronic water shortage. A definitive holding as to the
meaning and scope of California’s appliance efficiency law, a threshold non-
constitutional issue, may bring order, if not uniformity, to any piecemeal
constitutional challenges—or even possibly render them moot.
      CEC has much to say about the merits, arguing that it does not
overreach when it bars an item advertised on the internet from being sold and
shipped to a customer in California. Interlink, too, has much to say about the
definition of a sale under California law, the availability of alternative means of
enforcement, the possibility that a California customer could buy goods for use
elsewhere, and other issues. I do not resolve such issues. I am satisfied that in
this case, which implicates a state’s enforcement of its environmental laws,
local interests and public policy also favor transfer. See Hat, 2020 WL
4370129, at *18 (holding that local interests favor transfer in a suit “aris[ing]
out of arrests and environmental justice advocacy actions”). There is a public
interest in a local adjudication of California’s authority to regulate efficient
water use. 12


12    The federalism concerns of Stroman Realty, 513 F.3d at 488, quoted above,

                                         18
       Case 2:20-cv-02277-KJM-CKD Document 28 Filed 11/16/20 Page 19 of 19


        On balance, the Court finds that the private interest factors are not strong,
and that the public interest factors tip the scale in Defendants’ favor. Because
Defendants have demonstrated that a transfer of venue is appropriate under
§ 1404(a), the Court does not reach the other issues raised in Defendants’ motion
to dismiss. Defendants’ claim that the court lacks personal jurisdiction, raised
in the motion to dismiss and in opposition to the preliminary injunction, should
be moot upon transfer.
III.    Conclusion
        For the reasons stated above, Defendants’ request to transfer venue to
the United States District Court for the Eastern District of California pursuant
to 28 U.S.C. § 1404(a) is GRANTED. An appropriate Order follows this Opinion.
Dated: November 16, 2020


                                                      /s/ Kevin McNulty
                                                      _____________________________
                                                      Kevin McNulty, U.S.D.J.




although expressed in the context of personal jurisdiction, are relevant to venue as
well.

                                          19
